Citation Nr: 0600784	
Decision Date: 01/10/06    Archive Date: 01/19/06

DOCKET NO.  02-03 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan

THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant & her daughter




ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service March 1945 to April 1950 and 
from May 1950 to October 1966.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a July 2000 decision by the RO which 
denied, in part, service connection for the cause of the 
veteran's death.  In June 2005, a hearing was held at the RO 
before the undersigned member of the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.  


REMAND

The veteran died in March 2000.  The certificate of death 
listed the cause of death as sepsis due to pneumonia and 
respiratory failure, both of three days duration; due to or 
as a consequence of right upper and lower lobectomy and 
segmental resection due to lung cancer of three months 
duration.  Other significant conditions contributing to the 
veteran's death, but not resulting in the underlying cause 
were noted to be diabetes and cerebrovascular accident.  At 
the time of his death, the veteran was service-connected for 
lumbar strain, rated 10 percent disabling; heminephrectomy of 
the right lower segment with hydronephrosis, rated 10 percent 
disabling; hemorrhoids and residuals of bronchial pneumonia, 
each rated zero percent disabling.  

In the instant case, the appellant contends that the 
veteran's service-connected residuals of bronchial pneumonia 
contributed substantially and materially to cause his death.  
In June 2005, the appellant testified that the veteran had 
been treated by a private physician for nearly 20 years.  A 
letter from that physician in April 2002 was to the effect 
that he was very familiar with the veteran's medical problems 
and had treated him for many years.  He indicated that he had 
reviewed the veteran's medical records and opined that the 
veteran's death was materially hastened by the residuals of 
multiple pneumonias.  

Other than two brief statements, the evidentiary record as 
currently constituted does not include any actual treatment 
records from the private physician.  The existence of any 
such records would be pertinent to the appellant's claim for 
death benefits.  

Additionally, while the evidentiary record includes a VA 
opinion as to the cause of the veteran's death, the opinion 
was conclusory in nature and did not offer any discussion or 
analysis of the facts in this case.  Moreover, as there 
appear to be pertinent medical records which have not been 
obtained and which appear to have been the basis, at least in 
part, of the April 2002 private physician's statement, the VA 
opinion may be based on an incomplete record.  As such, the 
Board finds the opinion is of limited probative value at this 
juncture.  

Because this case presents complex medical and unresolved 
factual questions which the Board is precluded from reaching 
its own unsubstantiated medical conclusions, further 
development is required.  See Jones v. Principi, 16 Vet. App. 
219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 
(1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Here, the evidence of record does not contain 
sufficient information to address the required legal inquiry, 
i.e., whether a service connected disability caused or 
contributed substantially or materially to cause the 
veteran's death.  Therefore, it is incumbent on the Board to 
remand this matter and supplement the record prior to issuing 
a decision.  See Wallin v. West, 11 Vet. App. 509, 513 
(1998); Colvin v. Derwinski, 1 Vet. App. at 175; see also 
Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  

The following definition is provided as guidance for the 
requested opinion.  A service-connected disability will be 
considered as the principal (primary) cause of death when 
such disability, singly or jointly with some other disorder, 
was the immediate or underlying cause of death or was 
etiologically related thereto.  A contributory cause of death 
is inherently one not related to the principal cause.  In 
determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially, that it combined to cause death, 
or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312 (2005).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO should take appropriate steps 
to contact the appellant and obtain the 
names and addresses of all medical care 
providers who treated the veteran for any 
respiratory problems, including pneumonia 
since his discharge from service.  Of 
particular interest are all of the 
veteran's medical records from Dr. 
Battiata.  After obtaining proper 
authorization, all treatment records not 
already on file should be obtained and 
associated with the claims file.  If the 
RO does not receive a response to 
requests for records from any of the 
private sources identified by the 
appellant, she should be so notified and 
informed that she may obtain and submit 
any pertinent records.  

2.  The claims file and a copy of this 
remand should be referred, if possible, 
to a VA physician in an appropriate 
specialty for an opinion concerning the 
cause of the veteran's death.  The claims 
folder and a copy of this remand must be 
made available to the physician for 
review, and a notation to the effect that 
this record review took place should be 
included in the report.  Based on a 
review of the entire record, the 
physician should provide an opinion to 
the following:  

a) Did the veteran's service-
connected residuals of bronchial 
pneumonia or any other service-
connected disability including the 
veteran's service-connected 
heminephrectomy of the right lower 
segment with hydronephrosis 
contribute substantially or 
materially to the veteran's death; 
or did it combine to cause death; or 
did it aid or lend assistance to the 
production of the veteran's death?  

b) Did the veteran's service-
connected residuals of bronchial 
pneumonia or any other service-
connected disability including the 
veteran's service-connected 
heminephrectomy of the right lower 
segment with hydronephrosis render 
the veteran materially less capable 
of resisting the effects of sepsis 
secondary to his lobectomy and 
segmental resection due to lung 
cancer?  That is, is there a 
reasonable basis for holding that 
the service-connected residuals of 
pneumonia (or any other service-
connected disability) were of such 
severity as to have a material 
influence in accelerating death?  

If the physician is unable to answer the 
above inquiry, this should be so 
indicated and an explanation included.  A 
complete rationale must be provided for 
all conclusions reached and opinions 
expressed.  It would be helpful if the 
physician would comment on the April 2002 
opinion by Dr. Battiata, and indicate 
whether she or he agrees or disagrees 
with that opinion.  The clinical findings 
and reasons upon which the opinions are 
based should be typed or otherwise 
recorded in a legible manner for review 
purposes.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the RO should determine whether the 
physician has responded to all questions 
posed.  If not, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2005).  

4.  After the requested development has 
been completed, the RO should review and 
adjudicate the merits of the claim based 
on all the evidence of record and all 
governing legal authority, including VCAA 
and implementing regulations, and any 
additional information obtained as a 
result of this remand.  If the benefits 
sought on appeal remain denied the 
appellant and her representative should 
be furnished a Supplemental Statement of 
the Case and given the opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  




		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  
 
 
 
 

